DETAILED ACTION
1.	This office action is in response to application 16/953,213 filed on 11/19/2020. Claims 1-20 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
3.	Claims 8-13 are allowable over the prior art and are only rejected under double patenting.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 17 of U.S. Patent No. 10,846,275. Although the claims at issue are not identical, they are not patentably distinct from each other because the following limitations are in common.




          Claims of 16/532,213 				Claims of US 10,846,275
claims 1,8 and 14
generating a data structure associated with a first set of keys;
identifying one or more storage servers of a storage system having at least one key of the first set of keys; and
identifying one or more keys of a second set of keys as candidates for deletion based on whether the one or more keys of the second set of keys are found in the data structure.
Claim 8 only
transmitting, to the one or more storage servers, the data structure, wherein transmitting the data structure causes the one or more storage servers to
Claim 1 generating, by a metadata server associated with the storage system, a data structure for a first set of keys; identifying, by the metadata server, one or more storage servers of the storage system having at least one key of the first set of keys; and transmitting, to the one or more storage servers, the data structure, wherein transmitting the data structure causes the one or more storage servers to identify one or more keys of a second set of keys as candidates for deletion based on whether the one or more keys of the second set of keys are found in the data structure.
Claims 2 and 15 selecting keys for inclusion in the first set of keys by considering keys that share one or more criteria of the first set of keys.

Claim 2 determining one or more criteria shared by all keys of the first set of keys; or selecting keys for inclusion in the first set of keys by considering keys that share the one or more criteria.
Claims 3 and 16 considering keys sharing the one or more criteria from the second set of keys for lookup in the data structure.
Claim 3 considering keys sharing the one or more criteria from the second set of keys for lookup in the data structure.
Claims 4, 11 and 17 postponing/delaying actual deletion of the one or more keys identified as the candidate for deletion based on a predetermined condition.

Claim 4 postponing actual deletion of the one or more keys identified as the candidate for deletion based on a predetermined condition.
Claims 5, 12 and 18 reclaiming system resources of the storage system associated with a deleted key.

Claim 5 deleting from the storage system the one or more keys identified as the candidate for deletion; and reclaiming system resources of the storage system associated with the deleted one or more keys.
Claims 6 and 19 generating a further data structure based on a third set of keys, the further data structure merged with the data structure.

Claim 6 generating a further data structure based on a third set of keys; and merging the data structure and the further data structure.
Claims 7, 9 and 20 wherein the data structure is configured to determine whether a key tested with the data structure is a member of the first set of keys
Claim 7 a data structure based on a first set of keys at a storage server of the storage system, the data structure configured to determine whether a key tested with the data structure is a member of the first set of keys; identifying one or more storage servers of the storage system having at least one key of the first set of keys; and transmitting, to the one or more storage servers, the data structure, wherein transmitting the data structure causes the one or more storage servers to identify one or more keys of a second set of keys as candidates for deletion based on whether the one or more keys of the second set of keys are found in the data structure.
Claim 10 populating the second set of keys with keys sharing at least one criterion from a further, larger set of keys.
Claim 8 one of: determining at least one criterion shared by keys of the first set of keys; or populating the first set of keys with keys sharing the at least one criterion from a larger set of keys.
Claim 13 merging the data structure and a second data structure associated with a third set of keys to form a third data structure.
 Claim 17 wherein the one or more processors are further to merge two or more data structures.





Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0314148 (hereinafter Chirayath) in view of US 2014/0041047 (hereinafter Jaye)

As for claim 1 Chirayath discloses identifying one or more storage servers of a storage system having at least one key of the first set of keys (See paragraphs 0016-0018 note data is recognized by keys and foreign keys recognize data across storages); and
identifying one or more keys of a second set of keys as candidates for deletion based on whether the one or more keys of the second set of keys are found in the data structure (See paragraphs 0016-0018 note the foreign keys are used to determine candidates for deletion based on the relationships between data).
Chirayath does not explicitly disclose: generating a data structure associated with a first set of keys. Jaye however discloses: generating a data structure associated with a first set of keys (See paragraphs 0007 and 0024-0027 and 0034 note the system generates new data structure based on keys for analysis and deletion of old data is disclosed in figure 4).  It would have been obvious to an artisan of ordinary skill in the pertinent at the time the instantly claimed invention was filed to have incorporated the teaching of Jaye into the system of Chirayath. The modification would have been obvious because the two references are concerned with the solution to problem of data preservation and Jaye is specifically designed to preserve privacy during storage maintenance, therefore there is an implicit motivation to combine these references (i.e. motivation from the references themselves). In other words, the ordinary skilled artisan, during his/her quest for a solution to the cited problem, would look to the cited references at the time the invention was made. Consequently, the ordinary skilled artisan would have been motivated to combine the cited references since Jaye’s teaching would enable users of the Chirayath system to more efficient processing of key based information. 

As for claim 2 the rejection of claim 1 is incorporated and further Chirayath discloses: selecting keys for inclusion in the first set of keys by considering keys that share one or more criteria of the first set of keys (See paragraphs 0017 note the relationship is the criteria that determines if a key is selected as a candidate for deletion). 

As for claim 3 the rejection of claim 2 is incorporated and further Chirayath discloses: considering keys sharing the one or more criteria from the second set of keys for lookup in the data structure (See paragraph 0017 a relationship is the criteria that determines if the key is considered for lookup).

As for claim 4 the rejection of claim 1 is incorporated and further Chirayath discloses: postponing actual deletion of the one or more keys identified as the candidate for deletion based on a predetermined condition (See paragraph 0016 note the system must determine if the candidate for deletion is active as determined by the workload monitor).

As for claim 5 the rejection of claim 1 is incorporated and further Chirayath discloses: reclaiming system resources of the storage system associated with a deleted key (See paragraphs 0015-0018 note the data with relationships with the deleted key are eligible for reclamation).

As for claim 6 the rejection of claim 1 is incorporated and further Jaye discloses: generating a further data structure based on a third set of keys, the further data structure merged with the data structure (See paragraphs 0037-0040 note different data structures are generated based on the intersection/merging of data to summarize data for interpretation).

As for claim 7 the rejection of claim 1 is incorporated and further Chirayath discloses: wherein the data structure is configured to determine whether a key tested with the data structure is a member of the first set of keys (See paragraph 0012 the catalog contains the grouping of data)

	Claims 14-20 are non-transitory computer-readable storage medium claims substantially corresponding to the method of claims 1-7 and are thus rejected for the same reasons as set forth in the rejection of claims 1-7.	 



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        September 27, 2022